            Case 1:21-cv-01050-LTS Document 5 Filed 07/26/21 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELIO ORTEGAS RAMOS,
                                                                    21-CV-1050 (LTS)
                               Plaintiff,
                                                              ORDER OF DISMISSAL
                       -against-                            WITH LEAVE TO REPLEAD
                                                          EXCESSIVE FORCE AND FORCED
UNITED STATES BUREAU OF PRISONS, et al.,
                                                              MEDICATION CLAIMS
                               Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

         Plaintiff brings this pro se action under 42 U.S.C. § 1983, alleging that Defendants

violated his federal constitutional rights. By order dated June 21, 2021, the Court granted

Plaintiff’s request to proceed in forma pauperis (IFP). For the reasons set forth below, the Court

dismisses the complaint, but grants Plaintiff leave to replead within sixty days of the date of this

order.

                                    STANDARD OF REVIEW

         The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

         While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in
           Case 1:21-cv-01050-LTS Document 5 Filed 07/26/21 Page 2 of 19




original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that, under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff Elio Ortega Ramos filed this action using the Court’s civil rights complaint form.

His complaint is not a model of clarity. The Court nevertheless discerns that Plaintiff seeks to

assert claims regarding his federal and state convictions, as well as his subsequent incarcerations

in federal, city, and state facilities.

        Plaintiff was arrested on March 8, 1994, and charged in the United States District Court

for the District of Vermont with conspiring to distribute cocaine in violation of 21 U.S.C.

§§ 841(a)(1) and 846. United States v. Ramos, 107 F.3d 5 (2d Cir. 1997). On August 8, 1995,

Plaintiff entered a guilty plea to the charge of conspiring to distribute cocaine in violation of

21 U.S.C. § 846, and he was sentenced to a term of imprisonment of 78 months, followed by a


                                                   2
          Case 1:21-cv-01050-LTS Document 5 Filed 07/26/21 Page 3 of 19




term of supervised release of four years. Id. Plaintiff filed multiple motions to withdraw his plea,

but that court denied those motions. Id.

       On January 16, 1998, Plaintiff filed a motion under 28 U.S.C. § 2255 to vacate his

conviction, and that motion was denied on the merits. Ramos v. United States, No. 98-CV-0015

(JGM) (JJN) (D. Vt. Aug. 14, 1998). The records of the Federal Bureau of Prisons reflect that

Plaintiff was released from federal custody on March 3, 2000. See https://www.bop.gov/mobile/

find_inmate/byname.jsp.

       According to the records of New York State Department of Corrections and Community

Supervision (“DOCCS”), Plaintiff was later convicted of criminal sale of a controlled substance

in the first degree and sentenced to a term of twelve years’ imprisonment by the New York

Supreme Court, New York County. See http://nysdoccslookup.doccs.ny.gov. DOCCS took

custody of Plaintiff on January 31, 2014, and released him on parole on October 24, 2016. Id.

       A review of the Public Access to Court Electronic Records (PACER) system reveals that

Plaintiff filed a civil action in this court on January 31, 2018. On August 10, 2018, the Hon.

Louis L. Stanton of this court (1) dismissed Plaintiff’s claims against the United States Bureau of

Prisons under the doctrine of sovereign immunity; (2) dismissed Plaintiff’s claims against New

York State and the “City Correctional Systems Parole and Health Department” under the

Eleventh Amendment and because these Defendants are not “persons” under 42 U.S.C. § 1983;

(3) denied his challenge to his conviction in the District of Vermont because he previously

challenged the conviction and must therefore obtain authorization from the appropriate court of

appeals to file such a challenge; and (4) dismissed without prejudice his claim that he was

medicated against his will at the Manhattan Psychiatric Center because Plaintiff failed to amend

his complaint after the Court granted repeated requests for extensions of time to comply with the




                                                 3
           Case 1:21-cv-01050-LTS Document 5 Filed 07/26/21 Page 4 of 19




court’s order. 1 Ramos v. The United States Bureau of Prison et al, No. 18-CV-0890 (LLS)

(S.D.N.Y. Dec. 14, 2018).

       In this complaint, Plaintiff alleges that, during the course his arrest, conviction, and

incarceration for both the federal charges and state charges, Defendants committed the following:

       1) Conspiracy to prejudice willfully and knowingly
       2) Obstruction of justice
       3) False pretense to defraud
       4) Unlawful prosecution
       5) Misleading through the whole proceeding
       6) Malicious representation and prosecution
       7) Violation of the United States Constitution Amendments 1st, 3rd, 4th, 5th, 6th, 7th,
       8th, 13th & 14th
       8) Deni[al] of due process both of the law & clause
       9) mislead to a deceitful and unlawful plea
       10) keeping me in limbo with the court decision by denied it.

(ECF No. 2 at 4.)

       Plaintiff further alleges that Defendants “assaulted me or brutalized me several times in

all those jails and prisons-penitensiaries [sic] to the point of fracturing my jaw, my right fourth

tub [sic] and caused me lots of other physical damages.” (Id. at 5.)

       Plaintiff also attaches to the complaint a memorandum and an affidavit regarding

Defendants’ alleged violation of his constitutional rights. (See ECF No. 2-1; ECF No. 2-2).

Plaintiff’s memorandum and affidavit are also unclear.

                                           DISCUSSION

       Because Plaintiff asserts that Defendants violated his constitutional rights, his claims are

construed as arising under 42 U.S.C. § 1983. To state a claim under 42 U.S.C. § 1983, a plaintiff


       1
         By order dated September 12, 2018, the court granted Plaintiff’s request to extend his
time to amend his complaint until November 10, 2018. On November 1, November 13, and
December 10, 2018, Plaintiff wrote three more letters requesting further extensions of time. (18-
CV-0890, ECF Nos. 21-23.) By order dated December 14, 2018, the court denied these requests
and dismissed without prejudice Plaintiff’s forced medication claim. (Id., ECF No. 24.).


                                                  4
          Case 1:21-cv-01050-LTS Document 5 Filed 07/26/21 Page 5 of 19




must allege both that: (1) a right secured by the Constitution or laws of the United States was

violated, and (2) the right was violated by a person acting under the color of state law, or a “state

actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988).

A.      False Arrest and Malicious Prosecution Claims

        Because Plaintiff was convicted and because he does not allege that the convictions were

reversed, expunged, or otherwise declared invalid, the Court must dismiss Plaintiff’s claims of

false arrest and malicious prosecution. These claims are barred by the favorable termination rule

set forth in Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). The United States Supreme Court

has explained:

        that a state prisoner’s § 1983 action is barred (absent prior invalidation) – no matter the
        relief sought (damages or equitable relief), no matter the target of the prisoner’s suit
        (state conduct leading to conviction or internal prison proceedings) – if success in that
        action would necessarily demonstrate the invalidity of confinement or its duration.

Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (italics in original); see Heck, 512 U.S. at 486-87

(“[I]n order to recover damages for [an] allegedly unconstitutional conviction or imprisonment,

or for other harm caused by actions whose unlawfulness would render a conviction or sentence

invalid, a § 1983 plaintiff must prove that the conviction or sentence has been reversed on direct

appeal, expunged by executive order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s issuance of a writ of habeas

corpus[.]”).

        Because success on Plaintiff’s claims would necessarily imply the invalidity of his

convictions, and because Plaintiff has not alleged that his convictions were overturned or

otherwise invalidated, Heck’s favorable termination rule bars these claims for money damages.

See Perez v. Cuomo, No. 09-CV-1109 (SLT), 2009 WL 1046137, at *7 (E.D.N.Y. Apr. 17, 2009)

(“Since plaintiff’s conviction remains valid, plaintiff’s claim for violation of his right to a fair



                                                   5
            Case 1:21-cv-01050-LTS Document 5 Filed 07/26/21 Page 6 of 19




trial is not cognizable under § 1983.”). The Court must therefore dismiss Plaintiff’s claims of

false arrest and malicious prosecution. See 28 U.S.C. § 1915(e)(2)(b)(ii).

B.        Challenge to District of Vermont Conviction

          Plaintiff seeks to challenge his criminal conviction in the District of Vermont, after the

court denied such a challenge in the 2018 action that Plaintiff filed in this court. After advising

Plaintiff that the proper vehicle to challenge the conviction would be a motion under 28 U.S.C.

§ 2255, the Hon. Louis L. Stanton of this court, in 2018, noted that because Plaintiff’s § 2255

motion was previously denied on the merits by the District of Vermont, see Ramos, No. 98-CV-

0015 (JGM) (JJN) (D. Vt. Aug. 14, 1998), any subsequent challenge would be second or

successive under the gatekeeping provisions of the Antiterrorism and Effective Death Penalty

Act, and Plaintiff must therefore obtain authorization to file the motion from the appropriate

court of appeals. Ramos, No. 18-CV-0890 (LLS) (S.D.N.Y. Aug. 10, 2018) (order to amend)

(citing 28 U.S.C. § 2244(b)(3)(A); § 2255(h); Corrao v. United States, 152 F.3d 188, 191 (2d Cir.

1998)).

          For the reasons stated in the court’s 2018 order, this Court cannot consider Plaintiff’s

challenge to his criminal conviction in the District of Vermont.

C.        Forced Medication Claims

          Plaintiff alleges that he had been medicated against his will by staff and doctors at Mid-

Hudson Forensic Psychiatric Center, Bellevue Hospital, and Kirby Forensic Psychiatric Center,

facilities located within the Southern District of New York. He also alleges that, since his release

on parole in 2016, he has been forcibly medicated against his will by the doctors at Manhattan

Psychiatric Center.

          Plaintiff’s allegations that he was forcibly medicated against his will while he was

detained in Mid-Hudson Forensic Psychiatric Center, Bellevue Hospital, Kirby Forensic


                                                    6
          Case 1:21-cv-01050-LTS Document 5 Filed 07/26/21 Page 7 of 19




Psychiatric Center, and Manhattan Psychiatric Center, are analyzed under the Fourteenth

Amendment. The Due Process Clause of the Fourteenth Amendment protects an inmate’s

“significant liberty interest in avoiding the unwanted administration of antipsychotic drugs.”

Washington v. Harper, 494 U.S. 210, 221-22 (1990). To state a claim arising from the forced

administration of medication, a plaintiff must allege facts showing that he refused the medication

before it was administered, see Ambrose v. Dell, No. 12-CV-6721, 2016 WL 894456, at *3

(S.D.N.Y. Mar. 8, 2016), and that the medicine was administered without court authorization or

in the absence of an emergency situation, as required by New York State law. See Spencer v.

Bellevue Hosp., No. 11-CV-7149 (CM), 2012 WL 1267886, at *8 (S.D.N.Y. Apr. 12, 2012). The

Second Circuit has held that the New York State statutory scheme governing involuntary

medication meets “the minimum facial requirements of due process—both substantive and

procedural.” Project Release v. Prevost, 722 F.2d 960, 971 (2d Cir. 1983); see also Rodriguez v.

City of New York, 72 F.3d 1051, 1062 (2d Cir. 1995) (“New York’s overall statutory scheme

governing involuntary commitments has been held facially sufficient to meet the requirements of

due process.”).

       Plaintiff previously asserted the same forced medication claim against Manhattan

Psychiatric Center in his 2018 action, but a significant number of pages in that complaint were

illegible, and the legible allegations were insufficient to state a claim. Judge Stanton, in an

abundance of caution, granted Plaintiff leave to amend his complaint with respect to the forced

medication claim. Four months later, on December 14, 2018, Judge Stanton dismissed the

complaint without prejudice because it was unclear, from the letters that Plaintiff filed in that

action, when he would be able to comply with the Court’s August 10, 2018 order. Ramos, No.

18-CV-0890 (LLS) (S.D.N.Y. Dec. 14, 2018). Plaintiff’s attachment to his 2018 complaint




                                                  7
          Case 1:21-cv-01050-LTS Document 5 Filed 07/26/21 Page 8 of 19




showing that, in October 2017, the New York Supreme Court authorized the administration of

medication belies any assertion that he was medicated without due process when he was detained

in Manhattan Psychiatric Center. (18-CV-0890, ECF No. 3 at 2.) The Court therefore dismisses

Plaintiff’s claim that he was medicated against his will at Manhattan Psychiatric Center.

       To the extent that Plaintiff asserts that he was forcibly medicated against his will by staff

and doctors at Mid-Hudson Forensic Psychiatric Center, Bellevue Hospital, and Kirby Forensic

Psychiatric Center, the Court, in an abundance of caution, grants Plaintiff leave to amend his

complaint to detail those claims. Plaintiff should specify whether he was medicated without

authorization from the court or in the absence of an emergency. Because Plaintiff does not

provide the dates of incidents for the claims he seeks to raise, it is also unclear whether these

claims are timely. In his amended complaint, Plaintiff should specify the dates when the events

giving rise to his claims occurred.

       The statute of limitations for section 1983 claims is found in the “general or residual

[state] statute [of limitations] for personal injury actions.” Pearl v. City of Long Beach, 296 F.3d

76, 79 (2d Cir. 2002) (quoting Owens v. Okure, 488 U.S. 235, 249-50 (1989)). In New York, that

period is three years. See N.Y. C.P.L.R. § 214(5). Section 1983 claims generally accrue when a

plaintiff knows or has reason to know of the injury that is the basis of the claim. Hogan v.

Fischer, 738 F.3d 509, 518 (2d Cir. 2013).

       If any of the claims that Plaintiff seeks to raise occurred more than three years before

February 4, 2021, the date Plaintiff’s complaint was filed with the Court, Plaintiff should also

state facts showing that equitable tolling should be applied in this case. See In re U.S. Lines, Inc.,

318 F.3d 432, 436 (2d Cir. 2003) (noting that the doctrine of equitable tolling permits a court,

“under compelling circumstances, [to] make narrow exceptions to the statute of limitations in




                                                  8
          Case 1:21-cv-01050-LTS Document 5 Filed 07/26/21 Page 9 of 19




order ‘to prevent inequity’”). The statute of limitations may be equitably tolled, for example,

when a defendant fraudulently conceals from a plaintiff the fact that the plaintiff has a cause of

action, or when the plaintiff is induced by the defendant to forego a lawsuit until the statute of

limitations has expired. See Pearl, 296 F.3d at 82-83.

D.     Excessive Force Claims and Statute of Limitations

       Plaintiff alleges that he was “assaulted and brutalized” while he was incarcerated, but he

fails to indicate when and where he was in custody when the alleged assaults occurred. To the

extent that the events giving rise to Plaintiff’s excessive force claims occurred when he was in

custody in the Rutland County Jail, located in Vermont, or in Allenwood Low Federal

Correctional Institution, located in Pennsylvania, venue for these claims is not appropriate in this

Court. Rutland County Jail is located in the District of Vermont, and Allenwood Low Federal

Correctional Institution in the Middle District of Pennsylvania. See 28 U.S.C. §§ 118(b), 126.

Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim occurred . . . ;
       or (3) if there is no district in which an action may otherwise be brought as
       provided in this section, any judicial district in which any defendant is subject to
       the court’ s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled. 28 U.S.C. § 1391(c)(1). And “an entity with the capacity to sue and be sued

in its common name under applicable law, whether or not incorporated, shall be deemed to

reside, if a defendant, in any judicial district in which such defendant is subject to the court’s

personal jurisdiction with respect to the civil action in question[.]” 28 U.S.C. § 1391(c)(2).

       If an action is filed in the wrong district court, the court “shall dismiss, or if it be in the

interest of justice, transfer such case to any district or division in which it could have been



                                                   9
         Case 1:21-cv-01050-LTS Document 5 Filed 07/26/21 Page 10 of 19




brought.” 28 U.S.C. § 1406(a). This provision vests broad discretion with district courts to

decline to transfer a case where it would not be in the interest of justice to effect such a transfer.

See Reese v. CNH America, LLC, 574 F.3d 315, 320 (6th Cir. 2009). Because Plaintiff’s

allegations are insufficient, and the timeliness of the claims is questionable, the Court declines to

transfer these claims.

       To the extent that Plaintiff asserts excessive force claims arising from his detention and

incarceration in the Manhattan Detention Complex, Rikers Island, or in the Green Haven

Correctional Facility (ECF No. 2 at 3), which are located in this district, the Court grants

Plaintiff leave to amend his complaint to detail those claims. Because Plaintiff does not provide

the dates of incidents for these claims, it is also unclear whether these claims are timely. In his

amended complaint, Plaintiff should specify the dates when the events giving rise to his claims

occurred. Plaintiff must also address the timeliness of his excessive force claims and, if the

excessive force claims occurred more than three years before February 4, 2021, he must also

include facts demonstrating why equitable tolling applies to these claims.

                                      LEAVE TO REPLEAD

       Plaintiff proceeds in this matter without the benefit of an attorney. District courts

generally should grant a self-represented plaintiff an opportunity to amend a complaint to cure its

defects, unless amendment would be futile. See Hill v. Curcione, 657 F.3d 116, 123-24 (2d Cir.

2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Second Circuit precedent is clear

that “[a] pro se complaint should not [be] dismiss[ed] without [the Court’s] granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated,” Dolan v. Connolly, 794 F.3d 290, 295 (2d Cir. 2015) (quoting Chavis v.

Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal quotation marks omitted)).




                                                  10
           Case 1:21-cv-01050-LTS Document 5 Filed 07/26/21 Page 11 of 19




       Because Plaintiff is proceeding pro se, and it is not clear that granting leave to replead

would be futile, the Court grants Plaintiff sixty days’ leave to replead solely with respect to

(1) any excessive force claims that arose while he was detained or incarcerated in the Manhattan

Detention Complex, Rikers Island, or in the Green Haven Correctional Facility and (2) any

forced medication claims against Mid-Hudson Forensic Psychiatric Center, Bellevue Hospital,

and Kirby Forensic Psychiatric Center. Specifically, Plaintiff should detail (1) his excessive force

claims to include information regarding when and where the events giving rise to his claims

occurred, and (2) his forced medication claims to include information regarding whether a court

authorized his medication or whether he was medicated in the absence of an emergency. Plaintiff

must also address the timeliness of these claims, as explained above. Plaintiff must name as

Defendants the individuals involved and detail what each individual did or failed to do that

violated his rights. If Plaintiff does not know the name of a defendant, he may refer to that

individual as “John Doe” or “Jane Doe” in both the caption and the body of the amended

complaint. 2 The naming of “John Doe” defendants, however, does not toll the three-year statute

of limitations period governing this action and Plaintiff shall be responsible for ascertaining the

true identity of any “John Doe” defendants and amending his complaint to include the identity of

any “John Doe” defendants before the statute of limitations period expires. Should Plaintiff seek

to add a new claim or party after the statute of limitations period has expired, he must meet the

requirements of Rule 15(c) of the Federal Rules of Civil Procedure.

       In the “Statement of Claim” section of the amended complaint form, Plaintiff must

provide a short and plain statement of the relevant facts supporting each claim against each



       2
        For example, a defendant may be identified as: “Correction Officer John Doe #1 on
duty August 31, 2010, at Sullivan Correctional Facility, during the 7-3 p.m. shift.”


                                                 11
          Case 1:21-cv-01050-LTS Document 5 Filed 07/26/21 Page 12 of 19




defendant. If Plaintiff has an address for any named defendant, Plaintiff must provide it. Plaintiff

should include all of the information in the amended complaint that Plaintiff wants the Court to

consider in deciding whether the amended complaint states a claim for relief. That information

should include:

        a) the names and titles of all relevant people;

        b) a description of all relevant events, including what each defendant did or failed to do,
           the approximate date and time of each event, and the general location where each
           event occurred;

        c) a description of the injuries Plaintiff suffered; and

        d) the relief Plaintiff seeks, such as money damages, injunctive relief, or declaratory
           relief.

        Essentially, Plaintiff’s amended complaint should tell the Court: who violated his

federally protected rights and how; when and where such violations occurred; and why Plaintiff

is entitled to relief.

        Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wants to include from the original complaint

must be repeated in the amended complaint.

                                          CONCLUSION

        The Court dismisses Plaintiff’s false arrest and malicious prosecution claims, and his

claims that he was medicated against his will at Manhattan Psychiatric Center. The Court,

however, grants Plaintiff leave to file an amended complaint, solely with respect to his excessive

force claims that occurred in the Manhattan Detention Complex, Rikers Island, or in the Green

Haven Correctional Facility and with respect to his claim that he was medicated against his will

at Mid-Hudson Forensic Psychiatric Center, Bellevue Hospital, and Kirby Forensic Psychiatric

Center, that complies with the standards set forth above. Because Plaintiff has previously



                                                 12
          Case 1:21-cv-01050-LTS Document 5 Filed 07/26/21 Page 13 of 19




challenged his District of Vermont conviction, he must obtain authorization to challenge that

conviction from the appropriate court of appeals.

         Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit within

sixty days of the date of this order, caption the document as an “Amended Complaint,” and label

the document with docket number 21-CV-1050 (LTS). An Amended Civil Rights Complaint

form is attached to this order. No summons will issue at this time. If Plaintiff fails to comply

within the time allowed, and he cannot show good cause to excuse such failure, the complaint

will be dismissed for failure to state a claim upon which relief may be granted.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     July 26, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                            Chief United States District Judge




                                                  13
           Case 1:21-cv-01050-LTS Document 5 Filed 07/26/21 Page 14 of 19




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
            Case 1:21-cv-01050-LTS Document 5 Filed 07/26/21 Page 15 of 19




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
         Case 1:21-cv-01050-LTS Document 5 Filed 07/26/21 Page 16 of 19




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 1:21-cv-01050-LTS Document 5 Filed 07/26/21 Page 17 of 19




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
         Case 1:21-cv-01050-LTS Document 5 Filed 07/26/21 Page 18 of 19




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 1:21-cv-01050-LTS Document 5 Filed 07/26/21 Page 19 of 19




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
